DISSENTING OPINION BY
DEL SOLE, P.J.
¶ 1 I respectfully dissent. While I do not disagree with the Majority’s statement of the law in this case, I cannot accept the Majority’s ultimate conclusion that the trial court abused its discretion.
¶2 The Majority properly recognizes that it was appropriate under PaJEt.E. 601(b)(1) for the trial court to determine the child’s ability to perceive accurately both at the time of the competency hearing and during the time when the relevant events occurred. The trial court found that at the time of the relevant events the child was unable to perceive accurately what occurred. Competency Ruling, 2/8/00, at 8-9. The trial court reached this conclusion based upon the early interviews of the child. The trial court recalled that the child did initially provide information about sexual activity regarding her father, but followed these statements immediately with responses which the court characterized as “simply [not] makfing] sense.” Id. at 5. The trial court notes that the child was unable to stay focused on the questions and was extremely distracted. The trial court found that her train of thought was not coherent and that the child often repeated the statement made by the caseworker.
¶ 3 Upon review, I find support for these findings. The child provided the relevant statements inculpating her father in some type of sexual assault, but these statements were disjointed, and interspersed with unrelated statements. Even the Majority recognizes that the child’s mind “wandered from the subject of the interview on numerous occasions” and that her responses were many times “somewhere between the whimsical and the nonsensical.” Majority Opinion at 972. Because, as the Majority recognizes, there is support for the trial court’s findings regarding the child’s limitations, I do not believe we can find the trial court’s ultimate conclusion to be an abuse of discretion.
¶ 4 The Majority cites to relevant law which instructs that an abuse of discretion is “[n]ot merely an error of judgment,” rather discretion is abused only where the “judgment exercised is manifestly unreasonable, or the result of partiality, prejudice, bias, or ill-will.” Majority Opinion at 970, citing Commonwealth v. Long, 533 Pa. 388, 395, 625 A.2d 630, 634 (1993). The Majority’s ruling appears to find that the trial court made an error of judgment, which does not constitute an abuse of discretion, and does not warrant disturbing the trial court’s ruling. On the record presented, I cannot conclude the trial court abused its discretion in finding the child incompetent, and I would affirm its ruling.